MEMORANDUM OPINION


No. 04-05-00087-CV

IN RE Andrea RAMIREZ

Original Mandamus Proceeding


PER CURIAM
 
Sitting:            Alma L. López, Chief Justice
Catherine Stone, Justice
Sarah B. Duncan, Justice
 
Delivered and Filed:   February 16, 2005

PETITION FOR WRIT OF MANDAMUS DENIED
            The court has considered relator’s petition for writ of mandamus and motion for temporary
relief.  The court is of the opinion that relief should be denied because Relator has an adequate
remedy by appeal.  Accordingly, relator’s petition for writ of mandamus and motion for temporary
relief are denied.  Relator shall pay all costs incurred in this proceeding.
                                                                                    PER CURIAM